DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.

 Allowable Subject Matter
Claims 1-2, 4-5, 7-16, 19-25, 27-33 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 24,  and 31 are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “when only one of either feedback can be transmitted to the second wireless device or a second communication can be received, wherein the feedback is indicative of whether the data transmission is successfully decoded by the first wireless device: transmitting the feedback to the second wireless device when a first priority associated with the feedback is higher than a second priority associated with the second communication, wherein the first priority associated with the feedback is based on the feedback comprising a negative acknowledgment indicating that the data transmission was not successfully decoded; and receiving the second communication when the second priority associated with the second communication is higher than the first priority associated with the feedback”, in combination with the rest of claim limitations of amended claims 1, 24, and 31.
Independent Claims 14, 28, and 33  are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “when only one of either feedback can be received from the second wireless device or a second communication can be communicated, wherein the feedback is indicative of whether the data transmission is successfully decoded by the second wireless device: receiving the feedback from the second wireless device when a first priority associated with the feedback is higher than a second priority associated with the second communication; communicating the second communication when the second priority associated with the second communication is higher than the first priority associated with the feedback; and communicating the second communication when the second priority associated with the second communication is equal to the first priority associated with the feedback”, in combination with the rest of claim limitations of amended claims 14, 28, and 33.
Dependent claims 2, 4-5, 7-16, 19-22, 25, 27, 29-20, 32 are allowed based on the same reasons by virtue of their dependency of independent claims 1, 14, 24, 28, and 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461